PER CURIAM:
Dory Michael Epps, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C. § 2241 (2000) petition. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. See Epps v. O'Brien, No. 7:08-cv-00081-gec-mfu, 2008 WL 1924267 (W.D.Va. filed Apr. 30, 2008 & entered May 1, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.